Per curiam.
These disciplinary matters are before the Court on four Notices of Discipline seeking the disbarment of Leah Rochelle Brown (State Bar No. 088515). The State Bar attempted to serve Brown personally at the address listed with the State Bar, but the sheriff filed a return of service non est inventus. The State Bar then properly served Brown by publication pursuant to Bar Rule 4-203.1 (b) (3) (ii). Brown failed to file a Notice of Rejection. Therefore, she is in default, has waived her rights to an evidentiary hearing, and is subject to such discipline and further proceedings as may be determined by this Court. See Bar Rule 4-208.1 (b).
The facts, as deemed admitted by virtue of Brown’s default, show that Brown, who was admitted to the Bar in 1988, agreed to represent four different clients in domestic relations cases and was paid attorney fees. However, in each case, she failed to adequately communicate with the client and completely abandoned the client’s matter, to the detriment of the client. Additionally, she failed to file a sworn, written response to the Notice of Investigation issued in each matter. See Bar Rule 4-204.3.
The Investigative Panel found that by this conduct Brown violated Rules 1.2, 1.3, 1.4,1.5, 1.16, 3.2, and 9.3 of the Georgia Rules of Professional Conduct found in Bar Rule 4-102 (d). The maximum sanction for a violation of Rules 1.2 and 1.3 is disbarment; the maximum sanction for a violation of Rules 1.4, 1.5,1.16, 3.2, and 9.3 is a public reprimand. In aggravation of discipline the Investigative Panel considered that these matters show an extensive pattern of client neglect.
Having reviewed the records, we conclude that disbarment is the appropriate sanction in these matters. Accordingly, it is hereby ordered that the name of Leah Rochelle Brown be removed from the rolls of persons authorized to practice law in the State of Georgia. Brown is reminded of her duties pursuant to Bar Rule 4-219 (c).

Disbarred.


All the Justices concur.

Paula J. Frederick, General Counsel State Bar, Jenny K. Mittelman, Assistant General Counsel State Bar, for State Bar of Georgia.